J-S13027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    YORDY MERCEDES                             :
                                               :
                       Appellant               :      No. 1275 MDA 2021

       Appeal from the Judgment of Sentence Entered September 7, 2021
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0001649-2020


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 23, 2022

        Appellant, Yordy Mercedes, appeals from the judgment of sentence

imposed by the York County Court of Common Pleas, following his bench trial

convictions for carrying a firearm without a license and persons not to possess

firearms.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

February 25, 2020, York City Police Department Officers Ross Casteel and

Tanner Hoover were on patrol in a high crime area of York City. The officers

were stopped at a stop sign in an area where they often encountered drug

sales, drug use, and assaults, when they saw Appellant and another male walk


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 6106(a)(1) and 6105(a)(1), respectively.
J-S13027-22


in front of their patrol car. The officers “smelled an obvious overwhelming

odor of burnt marijuana” and noticed one of the males was smoking a cigarillo

type object. (N.T. Hearing, 1/13/21, at 8-9). Officer Casteel activated his

overhead lights to conduct a stop, and both males fled.          Officers later

apprehended Appellant and, after conducting a search of his person, found a

handgun in Appellant’s jacket pocket.

       The Commonwealth charged Appellant on April 7, 2020, with persons

not to possess firearms and firearms not to be carried without a license. He

filed an omnibus pretrial motion on May 11, 2020, seeking suppression of the

handgun.     After an en banc argument,2 the trial court denied Appellant’s

motion to suppress on September 29, 2020.         Appellant filed a motion to

reconsider on October 26, 2020, and after a hearing on January 13, 2021, the

court denied Appellant’s motion.

       Appellant proceeded to a bench trial on June 22, 2021. At the conclusion

of trial, the court found Appellant guilty of both charges. On September 7,

2021, the court sentenced Appellant to an aggregate term of 4 to 8 years of

incarceration. He filed a timely notice of appeal on September 28, 2021. On

September 29, 2021, the trial court ordered Appellant to comply with


____________________________________________


2The court scheduled a hearing on the motion; however, the original hearing
was continued. On June 19, 2020, the York County Court of Common Pleas
conducted an en banc argument in this and other cases concerning the effect
of the Pennsylvania Medical Marijuana Act (“MMA”), 35 P.S. §§ 10231.101—
10231.2110, in relation to whether the plain smell of marijuana can or should
serve as a basis for probable cause for a warrantless search.

                                           -2-
J-S13027-22


Pa.R.A.P. 1925(b). Appellant filed his concise statement on October 18, 2021.

      Appellant raises one issue on appeal:

         Whether the honorable trial        court erred in denying
         Appellant’s motion to suppress     based upon the smell of
         marijuana alone [which] is         insufficient to establish
         reasonable suspicion to initiate   an investigative detention
         and subsequent arrest?

(Appellant’s Brief at 4).

      “Our standard of review in addressing a challenge to a trial court’s denial

of a suppression motion is limited to determining whether the factual findings

are supported by the record and whether the legal conclusions drawn from

those facts are correct.”   Commonwealth v. Williams, 941 A.2d 14, 26

(Pa.Super. 2008) (en banc) (internal citations omitted).

         [W]e may consider only the evidence of the prosecution and
         so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

Id. at 27. If appellate review of the suppression court’s decision “turns on

allegations of legal error,” then the trial court’s legal conclusions are

nonbinding on appeal and subject to plenary review.        Commonwealth v.

Smith, 164 A.3d 1255, 1257 (Pa.Super. 2017) (quoting Commonwealth v.

Jones, 121 A.3d 524, 526-27 (Pa.Super. 2015), appeal denied, 635 Pa. 750,

135 A.3d 584 (2016)).

      Appellant argues that police did not have reasonable suspicion to


                                      -3-
J-S13027-22


conduct an investigative detention. Appellant claims they stopped him based

solely on the smell of marijuana, which Appellant contends is inadequate to

establish reasonable suspicion.     Appellant emphasizes that no other

circumstances were present to establish reasonable suspicion.      Appellant

concludes that the investigative detention was illegal because the officers

lacked reasonable suspicion that Appellant was engaged in criminal activity,

and this Court must grant relief. We disagree.

     This Court has explained:

        The Fourth Amendment to the United States Constitution
        and Article I, Section 8 of the Pennsylvania Constitution
        protect citizens from “unreasonable searches and seizures,
        including those entailing only a brief detention.”
        Commonwealth v. Strickler, 563 Pa. 47, 56, 757 A.2d
        884, 888 (2000). Specifically, police officers may not
        conduct a warrantless search or seizure unless one of
        several recognized exceptions applies. Commonwealth v.
        Blair, [575 A.2d 593, 596 (Pa.Super. 1990)].          If a
        defendant’s detention violates the Fourth Amendment, then
        any evidence seized during that stop must be excluded as
        fruit of an unlawful detention. Id.

Commonwealth v. Mattis, 252 A.3d 650, 654 (Pa.Super. 2021).

     We categorize police interactions with members of the public into three

general tiers of increasing intrusiveness, which require increasing levels of

suspicion on the part of an officer who initiates them: (1) mere encounters,

which require no suspicion; (2) investigative detentions, which require

reasonable suspicion; and (3) custodial detentions, which require probable

cause. Commonwealth v. Beasley, 761 A.2d 621, 624 (Pa.Super. 2000),

appeal denied, 565 Pa. 662, 775 A.2d 801 (2001).

                                    -4-
J-S13027-22


      “In determining whether police had reasonable suspicion to initiate an

investigative detention, ‘the fundamental inquiry is an objective one, namely,

whether the facts available to police at the moment of the intrusion warrant a

[person] of reasonable caution in the belief that the action taken was

appropriate.’”   Commonwealth v. Jefferson, 256 A.3d 1242, 1248

(Pa.Super. 2021), appeal denied, ___ Pa. ___, 268 A.3d 1071 (2021) (quoting

Commonwealth       v.   Gray,   784   A.2d   137,   142   (Pa.Super.   2001)).

Demonstrating reasonable suspicion requires that the detaining officer

“articulate something more than an inchoate and unparticularized suspicion

or hunch.” Id. (citation omitted).

      Historically, Pennsylvania courts have held that the smell of marijuana

alone was sufficient to establish a reasonable suspicion of criminal activity.

However, after the passage of the MMA and legalization of medical marijuana

in the Commonwealth, our Supreme Court revisited this issue.                In

Commonwealth v. Hicks, 652 Pa. 353, 208 A.3d 916 (2019), our Supreme

Court held that “conduct in which hundreds of thousands of Pennsylvanians

are licensed to engage lawfully” is, on its own, “an insufficient basis for

reasonable suspicion that criminal activity is afoot.” Hicks, supra at 400,

208 A.3d at 945 (2019).

      Further, in Commonwealth v. Barr, ___ Pa. ___, 266 A.3d 25 (2021),

the Court recognized that although “the MMA makes abundantly clear that

marijuana no longer is per se illegal in this Commonwealth[,]” the possession


                                      -5-
J-S13027-22


of marijuana is still illegal under the Controlled Substance, Drug, Device and

Cosmetic Act, 35 P.S. §§ 780-101-144, “for those not qualified under the

MMA.” Barr, supra at ___, 266 A.3d at 41. Accordingly, the Barr Court held

that “the odor of marijuana may be a factor, but not a stand-alone one, in

evaluating the totality of the circumstances for purposes of determining

whether police had probable cause to conduct a warrantless search.” Id.

       This Court has had the opportunity to apply the Hicks and Barr

decisions to various cases. In Commonwealth v. Dabney, 274 A.3d 1283,

1293 (Pa.Super. 2022), we assumed arguendo that Barr applies to a

determination of reasonable suspicion for an investigative detention, and held

that the officer could consider the odor of marijuana as well as other factors

in making that determination. In Commonwealth v. Lomax, No. 470 MDA

2021 (Pa.Super. filed Feb. 14, 2022) (unpublished memorandum),3 we held

that the smell of fresh marijuana cannot objectively suggest anything more

than possession of a substance that many Pennsylvanians can legally possess.

Therefore, we concluded that it cannot, on its own, establish the reasonable

suspicion necessary to initiate an investigative detention. More recently, in

Commonwealth v. Felder, No. 1082 MDA 2021 (Pa.Super. filed Aug. 9,

2022), we recognized that the MMA does not permit the smoking of marijuana;

therefore, knowledge that the appellant had paraphernalia for smoking


____________________________________________


3  We may cite unpublished non-precedential decisions of the Superior Court
filed after May 1, 2019, for their persuasive value. See Pa.R.A.P. 126(b).

                                           -6-
J-S13027-22


marijuana gave the officer reason to believe the marijuana was being used

illegally.

       Instantly, because the officers activated the emergency lights on their

police car at the time they stopped Appellant, the interaction between the

officers     and   Appellant   constituted   an   investigative   detention.   See

Commonwealth v. Livingstone, 644 Pa. 27, 48-49, 174 A.3d 609, 621-22

(2017). Therefore, for the stop to be lawful, the officers must have had a

reasonable suspicion that criminal activity was afoot. See Beasley, supra.

       At the suppression hearing, the court heard from Officer Casteel, who

initiated the investigative detention. Officer Casteel testified that he and his

partner were on patrol in a high crime area when they saw Appellant and his

companion walking across the street, observed one of the men smoking a

cigarillo, and smelled the odor of burnt marijuana. (See N.T. Hearing at 8-9,

11). The officer indicated that he had specialized training in recognizing the

odor of burnt marijuana, and that it is a common practice to smoke a cigarillo

that had been hollowed out and filled with marijuana leaf. (Id. at 9, 31). At

this point, the officers concluded they had reasonable suspicion and activated

their patrol car lights, initiating an investigative detention.

       The trial court concluded that given the totality of the circumstances,

the facts available to the officers, observing an individual smoking a cigarillo

and smelling the odor of burnt marijuana, gave the officers reason to believe

that marijuana was being illegally smoked. Therefore, it found that reasonable


                                        -7-
J-S13027-22


suspicion supported the investigative detention, and denied Appellant’s

motion to suppress.

      We agree with the trial court that the facts available to the officers were

sufficient to establish reasonable suspicion. This case is distinguishable from

Barr and Lomax because, here, the officers observed a cigarillo being

smoked, and specifically smelled the odor of burnt marijuana. Because the

MMA does not permit smoking marijuana out of a cigarillo, (see 35 P.S. §

10231.304(b) (“It is unlawful to: (1) Smoke medical marijuana”)), we

conclude that the officers had reasonable suspicion to justify an investigative

detention. Therefore, the trial court did not err in denying Appellant’s motion

to suppress. See Williams, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/23/2022




                                      -8-